Citation Nr: 1647342	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right knee disability, as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to March 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the case was later transferred to the Seattle, Washington RO.

In August 2016, the Veteran testified before the undersigned during a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for a left knee disability.  The Veteran stated that he has developed a right knee condition because he favors his right knee because of his left knee disability.  

In a November 2014 physical therapy outpatient note from the Portland, Oregon VAMC, the Veteran's treating physical therapist noted that the Veteran is developing right knee pain with onset over the last 2-3 years due to compensation for left knee pain.  This opinion does not explain how or why the Veteran is compensating for his left knee, nor does it address the degree of aggravation.  

The Veteran appeared for a VA examination in January 2016.  The examiner diagnosed right knee degenerative arthritis, and opined the right knee condition is not at least likely as not secondary to the service-connected left knee.  The examiner stated that "the left knee does not have any compensatory mechanism in office to preload the right knee," and that the right knee symptoms were caused by aging and the Veteran being overweight.  This examination provided an inadequate rationale, as it is unclear what is meant by the left knee does not have any compensatory mechanism in office to preload the right knee, and the opinion does not address aggravation.

During the August 2016 Board hearing, the Veteran stated that his physical therapist told him that his right knee is painful because he puts more pressure on it, because of his left knee disability.  The Veteran testified that he has lost weight, but his knees continue to hurt and worsen.  

In August 2016, the Veteran submitted a letter from a treating physician at the Portland, Oregon VAMC.  The physician stated that the Veteran was seen for knee pain and swelling, and in compensating for his painful left knee, the right knee is being affected.  This opinion does not explain how or why the Veteran is compensating for his left knee, nor does it address the degree of aggravation.  

In light of the evidence of record, the Board finds a second VA examination is required to opine as to the etiology of the right knee disorder, to include as caused or aggravated by the service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records dated from February 2016 to the present.

2.  Thereafter, return the January 2016 VA examination report to the examiner who conducted the examination for an addendum.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.  If that examiner is unavailable, obtain an addendum from another qualified examiner.  Only if determined necessary, schedule the Veteran for another examination.  
The examiner is asked to clarify what is meant by:
"the left knee does not have any compensatory mechanism in office to preload the right knee."

The examiner should provide an opinion as to whether it is at least as likely as not that a right knee disability is (a) caused by
or 
(b) permanently aggravated by his service-connected left knee disability.  

Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The examiner is asked to clearly explain the reasoning and rationale for any conclusions reached.  In formulating the above opinions, the examiner is requested to discuss the Veteran's contention that his right knee condition is caused or permanently aggravated because the Veteran favors his knee because of his left knee disability, and the Veteran's statement that he has lost weight, but his knees continue to hurt and worsen.  The examiner should review, in particular, the medical evidence outlined above:  1) the November 2014 physical therapy outpatient note from the Portland, Oregon VAMC; and 2) August 2016 letter from a treating physician at the Portland, Oregon VAMC.  

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not granted, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




